Citation Nr: 0716689	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right elbow 
disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to service connection for a right knee 
disability.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for ingrown toenails, 
bilateral great toes.

6.  Entitlement to service connection for infertility and 
sterility.

7.  Entitlement to service connection for a spot on the right 
eye.

8.  Entitlement to service connection for gum disease.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
2002.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In 
a September 2003 rating decision, the RO, inter alia, denied 
service connection for a right elbow disability, a left elbow 
disability, a right knee disability, and hemorrhoids.  In a 
December 2003 rating decision, the RO, inter alia, denied 
service connection for ingrown toenails, low sperm 
count/sterility, a spot on the right eye, and gum disease.

As set forth in more detail below, a remand is required with 
respect to the issues of entitlement to service connection 
for a spot on the right eye, infertility/sterility, and gum 
disease.  These issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right elbow disability was not was diagnosed in 
service and the post-service medical evidence contains no 
probative evidence that the veteran currently has a right 
elbow disability.

2.  A chronic left elbow disability was not was diagnosed in 
service and the post-service medical evidence contains no 
probative evidence that the veteran currently has a left 
elbow disability.

3.  A chronic right knee disability was not was diagnosed in 
service and the post-service medical evidence contains no 
probative evidence that the veteran currently has a right 
knee disability.

4.  A chronic hemorrhoid disability was not diagnosed during 
service and the post-service medical evidence contains no 
probative evidence that the veteran currently has a chronic 
hemorrhoid disability.

5.  Ingrown toenails of the right or left great toe were not 
present during service.

6.  The record on appeal contains no evidence that the 
veteran currently has an ingrown toenail of the right great 
toe.

7.  The record on appeal contains no indication that the 
slight ingrown toenail of the left big toe, first identified 
in July 2003, is causally related to the veteran's active 
service, any incident therein, or any service-connected 
disability.


CONCLUSIONS OF LAW

1.  A right elbow disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006)..

2.  A left elbow disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006)..

3.  A right knee disability was not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006)..

4.  A hemorrhoid disability not incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303 (2006)..

5.  Ingrown toenails, bilateral great toes, was not incurred 
during active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to Notify and Assist

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006).  

These notice requirements apply to all five elements of a 
service connection claim:  veteran status; existence of a 
disability; a connection between the veteran's service and 
the disability; degree of disability; and the effective date 
of the disability.  See Dingess/Hartman, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in April and September 2003 letters issued 
prior to the initial rating decisions on his claims, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, and of what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  The letters also advised the 
veteran to submit or identify any additional evidence in 
support of his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

While the letters discussed above did not include the 
additional elements delineated by the Court in 
Dingess/Hartman, the evidence does not show, nor does the 
veteran or his representative contend, that any deficiencies 
have resulted in prejudice.  See Mayfield v. Nicholson, 20 
Vet. App. 537 (2006).  As set forth above, the veteran was 
properly notified of the elements needed to establish service 
connection, i.e. existence of a disability and a connection 
between the veteran's service and the disability.  The 
additional Dingess/Hartman elements of veteran status, degree 
of disability, and effective date are not at issue here.  
Therefore, no prejudice has resulted.  

For the reasons discussed above, the Board finds that VA has 
fulfilled its notification duties to the veteran to the 
extent necessary.  Again, neither the veteran nor his 
representative has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2006).  

In this case, the veteran's service medical records are on 
file, as are post-service VA clinical records identified by 
the veteran.  Despite being asked to do so in the April and 
September 2003 letters referenced above, the veteran has 
identified no additional post-service clinical records.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2006).  

The RO has also obtained VA medical examinations in 
connection with the veteran's claims of service connection 
for right and left elbow disabilities, a right knee 
disability, and hemorrhoids.  38 C.F.R. § 3.159(c)(4).  As 
set forth below, at the July 2003 VA medical examination, the 
examiner noted the veteran's complaints of elbow and knee 
pain, and his reports of hemorrhoids.  However, he indicated 
that examination revealed no objective abnormalities of the 
elbows or right knee, nor were hemorrhoids present.  X-ray 
studies of the elbows and right knee were normal.  

The Board has considered the veteran's request for another VA 
medical examination.  He claims that the examiner who 
conducted his July 2003 VA medical examination was in a hurry 
and did not take the time to investigate his claims.  Despite 
the veteran's contentions, however, the Board finds that the 
July 2003 VA medical examination reports are adequate.  
Moreover, given the evidence of record, the Board finds that 
an additional examination is not necessary.  

Under 38 C.F.R. § 3.159(c)(4) (2006), a medical examination 
is only necessary if the evidence of record:  (a) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(b) establishes that the veteran suffered an event, injury, 
or disease in service; and (c) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  

As set forth in more detail below, the record on appeal 
contains no probative evidence that the veteran currently has 
a right elbow disability, a left elbow disability, a right 
knee disability, a chronic hemorrhoid disability, or an 
ingrown toenail of the right great toe.  The July 2003 VA 
medical examination report indicates that examination 
revealed no objective evidence of any of these disabilities.  
Moreover, the veteran was advised to submit or identify 
medical evidence of a current disability, but he has not done 
so.  Although a slight ingrown toenail of the left great toe 
was identified at the July 2003 VA medical examination, such 
condition was not present during service.  Absent evidence of 
a disease or injury in service, and absent evidence of a 
current disability, the Board finds that another examination 
is not warranted with respect to these claims.  38 C.F.R. § 
3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran.  A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Background

In pertinent part, the veteran's service medical records show 
that at a periodic physical examination in May 1992, an 
external hemorrhoid, non-thrombosed, was noted.  

In February 2002, the veteran sought treatment for numerous 
complaints, including right knee pain.  No right knee 
disability was diagnosed although a knee brace was 
recommended.   

At his March 2002 military retirement medical examination, 
the veteran completed a report of medical history on which he 
had numerous complaints, including a history of right knee 
trouble and hemorrhoids.  No complaints or abnormalities 
pertaining to the elbows or ingrown toenails were noted.  On 
clinical evaluation of the anus and rectum, no hemorrhoids or 
fistulae were present.  Additionally, the veteran's feet were 
normal, but for moderate pes planus.  No ingrown toenails 
were noted.  

In April 2002, the veteran sought treatment for bilateral 
elbow pain.  He claimed that he had "bone fragments" in his 
elbows as a result of trauma from various training activities 
over the years.  The assessment was questionable loose 
body/bone fragments, bilateral elbows.  An X-ray study was 
recommended but it does not appear that such study was 
completed.  

In May 2002, the veteran sought treatment for numbness in 
both big toes.  Examination showed large callous formations.  
The assessment was probably nerve compression from boots.  No 
ingrown toenails were noted.  

In March 2003, following his separation from active service, 
the veteran submitted an original application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including a right knee disability, 
"floating bones" in both elbows, and hemorrhoids.  His 
application is silent for any mention of ingrown toenails.  

In support of the veteran's claim, the RO obtained VA 
clinical records showing that in March 2003, the veteran 
sought treatment for several complaints, including right knee 
pain for the past 20 years.  He denied a history of injury, 
stating that the onset of his pain had been gradual.  On 
examination, rectal examination revealed that no hemorrhoids 
were present.  The veteran had normal range of motion of the 
right knee, with negative McMurray and drawer tests.  The 
impressions included hemorrhoids and osteoarthritis of the 
right knee.  

In an April 2003 statement submitted in support of his 
claims, the veteran indicated that his joints ached 
constantly, including his elbows and knees.  He indicated 
that his knees also consistently popped when bending.  He 
further claimed that he had hemorrhoids which flared on and 
off.  

The veteran underwent VA anus and rectum examination in July 
2003, at which he reported recurrent hemorrhoids since 1995.  
He described the hemorrhoids as internal, with flare-ups 
every one to two months.  Rectal examination was 
unremarkable, with no hemorrhoids observed.  The diagnosis 
was complaints of hemorrhoids and associated rectal bleeding 
with normal physical examination.  

At a VA joints examination in July 2003, the veteran 
complained of a sharp pain to his elbows, bilaterally.  He 
attributed his symptoms to "floating bones" in the elbows 
from "playing soldier and crawling around."  He also 
complained of pain in his right knee, with prolonged walking 
and standing.  Examination showed knee motion from zero to 
145 degrees, bilaterally.  Lachman's, drawer, and McMurray 
tests were all negative.  There was no swelling, redness, or 
crepitus.  The diagnosis was chronic bilateral knee pain with 
unremarkable examination.  Subsequent X-ray studies showed 
that the knees were normal, with no evidence of arthritis.  
Also diagnosed was complaints of pain to the elbows with 
unremarkable examination.  Subsequent X-ray studies of the 
elbows was normal.  

At a VA medical examination for the feet in July 2003, the 
veteran complained of flattening feet with associated pain 
with prolonged standing and ambulation.  Examination showed 
some flattening of the feet, as well as a slight ingrown 
toenail on the left toe.  Otherwise, the examiner indicated 
that examination of the feet was unremarkable.  

In August 2003, the veteran submitted claims of service 
connection for several additional disabilities, including 
ingrown toenails on both big toes.  

Additional VA clinical records, dated to August 2003, are 
entirely negative for complaints or abnormalities pertaining 
to the elbows, knees, hemorrhoids, or ingrown toenails.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as arthritis, 
may be also be established on a presumptive basis by showing 
that such a disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  In such cases, the disease is presumed under the 
law to have had its onset in service even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. § 3.307(a).  

The term "disability" means impairment in earning capacity 
resulting from diseases and injuries and their residual 
conditions.  38 C.F.R. § 4.1; see also Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 
(1995).  A symptom, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

Right and left elbow disabilities.

The veteran contends that he developed right and left elbow 
disabilities as a result of his duties as a Security Forces 
member.  Specifically, he indicates that during his military 
service, he was "subjected to a lot of low crawling and 
running and hitting the ground type scenarios while carrying 
approximately eighty pounds of equipment."  See September 
2003 notice of disagreement.  He argues that "[t]hese 
military practices are what caused my elbow conditions."  
Id.  The veteran states that he currently experiences elbow 
pain, particularly with weight bearing.  

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999). 

In this case, the Board has carefully reviewed the record, 
but finds that it does not contain competent medical evidence 
of a current diagnosis of a right or left elbow disability.  
The record on appeal contains VA clinical records, dated from 
March to August 2003.  Without exception, however, these 
records are negative for complaints or diagnoses of a right 
or left elbow disability.

Similarly, the record contains a July 2003 VA medical 
examination report which shows that the veteran complained of 
a sharp pain to his elbows, bilaterally, which he attributed 
his symptoms to "floating bones" in the elbows from 
"playing soldier and crawling around."  Examination, 
however, was entirely within normal limits, as were X-ray 
studies.  The diagnosis was complaints of pain to the elbows 
with unremarkable examination.  

The Board has considered the veteran's contentions to the 
effect that he currently has right and left elbow 
disabilities as a result of intensive physical training 
during service.  While the veteran is competent to provide 
testimony as to his elbow symptoms, the record does not 
establish that he possesses a recognized degree of medical 
knowledge.  Therefore, he lacks the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education, such as a medical 
diagnosis or opinion regarding etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

While the Board does not doubt that the veteran experiences 
elbow pain, this in and of itself does not provide a basis 
upon which to award service connection for right and left 
elbow disabilities.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (holding that symptoms such as pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted).  The veteran 
has been accorded ample opportunity to present medical 
evidence containing a diagnosis of a right or left elbow 
disability, but he has not done so.  See 38 U.S.C.A. § 
5107(a) (West 2002) (it is a claimant's responsibility to 
support a claim for VA benefits).

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 
1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes "provided strong evidence of congressional intent 
to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent); Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (the law limits entitlement for 
service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability).

Simply put, in the absence of proof of present disability 
there can be no valid claim.  In this case, as there is no 
competent medical evidence of a current right or left elbow 
disability, service connection is not warranted.  The Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a right and left elbow 
disability.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Right knee disability

The veteran also seeks service connection for a right knee 
disability.  He states that in the course of his duties as a 
Security Forces member, he "was subjected to a lot of low 
crawling, prolonged standing with approximately eighty pounds 
of equipment strapped to me and running and hitting the 
ground type of scenarios which is what caused my knee 
condition."  The veteran further notes that his service 
medical records show treatment for right knee symptoms and 
post-service medical records show continued complaints of 
right knee pain.  

As set forth above, the veteran's service medical record do, 
indeed, document complaints of right knee pain.  An 
underlying disability, however was not identified during 
service.  Similarly, the post-service medical records are 
negative for probative evidence of a current right knee 
disability.

In that regard, the Board notes that the record contains a 
March 2003 VA clinical record which shows that the veteran 
complained of right knee pain for the past 20 years.  
Examination showed normal range of motion of the right knee, 
with negative McMurray and drawer tests.  Although the 
examiner's initial impression was osteoarthritis of the right 
knee, X-ray studies were not conducted at that time which 
greatly limits the probative value of this diagnosis.  
Moreover, the Board notes that when X-ray studies were 
subsequently conducted in connection with the July 2003 VA 
medical examination, they were entirely normal, with no 
findings of arthritis.  In addition, the July 2003 VA medical 
examiner indicated that physical examination of the right 
knee was normal.  The diagnosis was chronic bilateral knee 
pain with unremarkable examination.  

Based on the foregoing, the Board finds that the record on 
appeal does not contain probative medical evidence of a 
current diagnosis of a right knee disability.  Again, 
physical examinations of the right knee have been 
consistently normal as was an X-ray study of the right knee.  
While the veteran reports right knee pain, as set forth 
above, a symptom alone, such as pain, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a "disability" for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  Again, the veteran was advised to submit medical 
evidence of a current right knee disability, but he did not 
do so.  

Absent competent medical evidence of a current right knee 
disability, service connection is not warranted.  The Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a right knee disability and 
the benefit of the doubt doctrine is therefore not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
54.

Hemorrhoids

The veteran also seeks service connection for a hemorrhoid 
disability.  He notes that hemorrhoids were diagnosed in 
service during at physical in May 1992, and that it was his 
belief that "[t]his condition was caused by not being able 
to use the bath room when needed because of duty commitments 
that not always accommodated relieving yourself."  The 
veteran conceded that the record contained no evidence of a 
current hemorrhoid disability, but stated that "it does 
flair up on at least a monthly basis."

After carefully considering the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hemorrhoids.  

The veteran's service medical records do, indeed, show that 
at a May 1992 physical examination, an external hemorrhoid, 
non-thrombosed, was noted.  As set forth above, however, that 
an injury or disease occurred in service is not enough.  
There must be chronic disability resulting from that injury 
or disease.  38 C.F.R. § 3.303(b).  

In this case, the veteran's service medical records, spanning 
approximately 25 years, show only one episode of hemorrhoids 
in 1992.  Where, as here, there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  Id.  The record on appeal, 
however, is thereafter entirely negative for any probative 
evidence of a recurrence of hemorrhoids since 1992.  

The Board has considered the veteran's statements to the 
effect that he experiences flare-ups of hemorrhoids on a 
monthly basis.  The record, however, lacks any objective 
medical evidence to support this contention.  For example, 
when the veteran was examined by VA in March 2003, he 
reported a history of hemorrhoids.  However, examination 
revealed that no hemorrhoids were present.  Similarly, at the 
VA medical examination in July 2003, examination again showed 
that no hemorrhoids were present.  There is no other medical 
evidence of record showing a recurrence of hemorrhoids since 
May 1992, more than 15 years ago.  Again, VA provided the 
veteran with a VA medical examination in July 2003, but no 
hemorrhoids were present.  See Voerth v. West, 13 Vet. App. 
117 (1999).  

The Board notes that the veteran was advised to submit or 
identify medical evidence of a current disability, but did 
not do so.  It is the veteran's responsibility to present and 
support a claim for benefits.  See 38 C.F.R. § 5107(a) (West 
2002).  The Court has held that "[t]he duty to assist is not 
always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

Based on the foregoing, the Board finds that the record on 
appeal does not contain probative medical evidence of a 
current diagnosis of hemorrhoids.  Again, physical 
examinations since 1992 have been consistently normal, 
showing no hemorrhoids present.  While the veteran reports 
flare-ups of hemorrhoids, as a layperson, he is not competent 
to provide medical evidence of a current diagnosis of a 
chronic hemorrhoid disability.  Espiritu, 2 Vet. App. at 494.  
The Board finds that the negative clinical evidence since 
1992 is more probative than the veteran's lay assertions.  

Absent competent medical evidence of a current hemorrhoid 
disability, service connection is not warranted.  The Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hemorrhoids and the benefit 
of the doubt doctrine is therefore not for application.  38 
U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54.

Ingrown toenails, bilateral great toes

The veteran claims that he developed ingrown toenails of the 
great toes as a result of "a lot of standing and running 
scenarios while carrying approximately eighty pounds of 
equipment."  He argues that "[c]onducting these types of 
military practices, while wearing combat boots, caused my 
ingrown toenails."  See August 2004 notice of disagreement.  

As previously noted, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In this case, the veteran's service medical records are 
entirely negative for any indication of ingrown toenails 
during service.  In fact, at his March 2002 military 
retirement medical examination, the veteran's feet were 
normal, but for moderate pes planus.  No ingrown toenails 
were noted.  Similarly, in May 2002, when the veteran sought 
treatment for numbness in both big toes, examination was 
entirely negative for notations of ingrown toenails.  

The Board further notes that the post-service medical 
evidence is negative for any evidence of an ingrown toenail 
of the right toe.  Again, as was noted in the Board's VCAA 
discussion above, a letter was sent to the veteran which 
specifically listed the elements required for service 
connection, including a current disability, but no evidence 
pertaining to any current ingrown toenail of the right great 
toe was received.  

While a slight ingrown toenail of the left big toe was noted 
at the time of the July 2003 VA medical examination, the 
record on appeal contains no indication that the slight 
ingrown toenail of the left big toe, first identified in July 
2003, is causally related to the veteran's active service, 
any incident therein, or any service-connected disability.  
Again, such condition was not shown to be present during 
service.  

Absent evidence of ingrown toenails during service, absent 
evidence of a current ingrown toenail of the right great toe, 
and absent any evidence that the current slight ingrown 
toenail of the left great toe is causally related to the 
veteran's service, any incident therein, or any service-
connected disability, the Board must find that service 
connection is not warranted.  The Board finds that the 
preponderance of the evidence is against the claim of service 
connection for ingrown toenails of the great toes and the 
benefit of the doubt doctrine is therefore not for 
application.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
54.


ORDER

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for a left elbow disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for hemorrhoids is denied.

Entitlement to service connection for ingrown toenails, 
bilateral great toes, is denied.


REMAND

The veteran also seeks service connection for infertility/ 
sterility and a spot on the right eye.  

The veteran's service medical records show that in April 
1994, he was referred for an infertility evaluation.  A sperm 
analysis was performed and showed abnormal sperm motility.  
At an evaluation in the urology clinic, the assessment was 
oligospermia.  Although he has apparently received no 
treatment for this condition, the veteran reports that he and 
his spouse have been unable to conceive, which has caused 
them great mental anguish.  

The veteran has not yet been afforded a VA medical 
examination in connection with his claim of service 
connection for infertility and sterility.  Given the evidence 
of record, the Board finds that an examination is necessary 
in order to determine whether the veteran currently has 
infertility or sterility which originated in service or is 
otherwise causally related to his military service.  
38 C.F.R. § 3.159(c)(4).  

With respect to his claim of service connection for a spot on 
the right eye, the veteran's service medical records show 
that at a March 2002 eye/vision evaluation, he was diagnosed 
as having a localized RD (retinal degeneration) of the right 
eye.  The significance of this finding is unclear.  The 
veteran has not yet been afforded a VA medical examination in 
connection with his claim of service connection for a spot on 
the right eye.  Given the evidence of record, the Board finds 
that an examination is necessary in order to determine 
whether the veteran currently has a chronic disability of the 
eye related to the in-service localized RD.  38 C.F.R. 
§ 3.159(c)(4).  

Finally, the veteran seeks service connection for gum 
disease.  In support of his claim, he notes that he was put 
on an aggressive dental cleaning schedule in service to treat 
his gums.  

Certain dental conditions, however, including periodontal 
disease, are not considered disabling by VA, and may be 
service connected solely for the purpose of determining 
entitlement to VA dental examination or outpatient dental 
treatment under the provisions of 38 C.F.R. §§ 17.120 or 
17.123.  See 38 C.F.R. § 3.381(a) (2006); see also 38 C.F.R. 
§ 4.150 (2006).  The RO has denied the veteran's claim on 
this basis.  

A claim for service connection for a dental disorder, 
however, is also considered a claim for VA outpatient dental 
treatment.  Hays v. Brown, 5 Vet. App. 302 (1993).  In this 
case, the veteran's claim of service connection for gum 
disease for the purposes of receiving VA outpatient dental 
treatment has not yet been considered.  A remand for this 
action is now necessary as the Board's consideration of this 
issue in the first instance would result in prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993) (when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby).

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the continued presence of 
any infertility/sterility.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  The examiner should 
provide medical findings identifying 
whether the veteran is currently 
infertile/sterile.  If any current 
disorder is found, the examiner should 
provide a medical opinion as to whether 
it is at least as likely as not that 
any such disorder had its onset during 
his period of active duty or is 
otherwise causally related to his 
active service or any incident therein.  
The examiner should be asked to provide 
the rationale for any opinion given.

2.  The veteran should be afforded a VA 
eye examination for the purpose of 
determining whether he currently has a 
chronic disability of the right eye 
related to the in-service finding of 
localized RD.  The claims file should 
be made available to the examiner for 
review in connection with the 
examination.  The examiner should 
provide medical findings identifying 
whether the veteran currently exhibits 
any disability of the right eye.  If 
any current disorder is found, the 
examiner should provide a medical 
opinion as to whether it is at least as 
likely as not that any such disorder 
had its onset during his period of 
active duty or is otherwise causally 
related to his active service or any 
incident therein.  The examiner should 
be asked to provide the rationale for 
any opinion given.

3.  After the development set forth 
above has been completed, the RO should 
readjudicate the remaining issues on 
appeal, including consideration of 
entitlement to service connection for 
gum disease for the purpose of 
obtaining VA outpatient dental 
treatment.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case, and 
she should be given an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


